DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018117994 to Bayrak Burak et al. (Burak).
In Reference to Claim 1
Burak, see Fig.1-7 discloses:
[AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (C)][AltContent: textbox (A)][AltContent: connector]
    PNG
    media_image1.png
    692
    707
    media_image1.png
    Greyscale

An exhaust gas/reactant mixing assembly for an exhaust gas system of an internal combustion engine, the exhaust gas/reactant mixing assembly comprising: 
	a mixing channel (5) defining a longitudinal axis (A) and being configured to extend along said longitudinal axis (A); 
	an exhaust gas supply channel (61) arranged upstream of said mixing channel; 
	a junction region (52) whereat said exhaust gas supply channel opens into said mixing channel; 
	said junction region including at least two junction channel sections (B, C, of conduits 62) opening into said mixture channel to conduct a flow of exhaust gas from said exhaust gas channel into said mixture channel; 
	and, a reactant delivery units (4) for delivering reactant (reductant mixture) into said mixing channel.  
In Reference to Claim 2
Burak, see Fig.1-7 discloses:
[AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (F)]
    PNG
    media_image2.png
    684
    554
    media_image2.png
    Greyscale

	a mixing channel housing 5 having a mixing channel housing base (E) and a mixing channel housing peripheral wall (F); said mixing channel being formed in said mixing channel housing; and, wherein at least one of the following applies: a) at least one of said junction channel sections is open to said mixing channel in the region of said mixing channel housing peripheral wall , see Fig.5 above 62 junction channels open into the peripheral wall F; and, b) at least one of said junction channel sections is open to said mixing channel in the region of said mixing channel housing base.  



In Reference to Claim 3
Burak, see Fig.1-7 discloses:
	said at least two junction channel sections  (62) are open to said mixing channel at peripheral regions of said mixing channel housing peripheral wall with said peripheral regions lying substantially opposite one another relative to said mixing channel longitudinal axis (A).  
In Reference to Claim 4
Burak, see Fig.1-7 discloses:
	At least two junction channel sections 62 are open to said mixing channel in the same axial region relative to said longitudinal axis (A).  
In Reference to Claim 5
Burak, see Fig.1-7 discloses:
	At least one of the following applies:
	a) said reactant delivery unit (4) is arranged at said mixing channel housing base E; and,
	 b) said reactant delivery unit 4 defines a main reactant delivery direction which is oriented substantially in the direction of said longitudinal axis (A).  

In Reference to Claim 6
Burak, see Fig.1-7 discloses:
wherein at least one of the following applies:
	a) for at least one junction channel section, a main exhaust gas outflow direction (from 61 exhaust flows to mixing channel 5) for exhaust gas flowing out of the junction channel section into the mixing channel has a flow direction component which is substantially tangential relative to said longitudinal axis (A); and, b) for at least one junction channel section, a main exhaust gas outflow direction for exhaust gas flowing out of the junction channel section into the mixing channel lies substantially in a plane orthogonal to said longitudinal axis (A), see Fig.7
In Reference to Claim 7
Burak, see Fig.1-7 discloses:
	Said exhaust gas/reactant mixing assembly is configured to cause said main exhaust gas inflow to have a direction in said exhaust gas supply channel which is substantially orthogonal (through the peripheral of the mixing channel) to said longitudinal axis (A) of said mixing channel, see Fig.7.  
In Reference to Claim 9
Burak, see Fig.1-7 discloses:
	an exhaust gas supply channel (2) housing having an exhaust gas supply channel housing base and an exhaust gas supply channel housing peripheral wall; said exhaust gas supply channel being formed substantially in said exhaust gas supply channel housing; said exhaust gas supply channel housing further having a plurality of opening line regions starting from at least one of:
	a) said exhaust gas supply channel housing base (2); and,
	b) said exhaust gas supply channel housing peripheral wall; and, said junction channel sections (62) being configured in corresponding ones of said opening line regions.  

In Reference to Claim 10
Burak, see Fig.1-7 discloses:
	wherein said mixing channel is devoid of a mixing element.  (there is a mixing zone no mixing element, see figures)
In Reference to Claim 11
Burak, see Fig.1-7 discloses:
	An exhaust gas system for an internal combustion engine, the exhaust gas system comprising: an exhaust gas/reactant mixing assembly including: 
	a mixing channel 5 defining a longitudinal axis (A) and being configured to extend along said longitudinal axis (A); 
	an exhaust gas supply channel (2) arranged upstream of said mixing channel; 
	a junction region 52 whereat said exhaust gas supply channel opens into said mixing channel 5; said junction region including at least two junction channel sections (62) opening into said mixture channel to conduct a flow of exhaust gas from said exhaust gas channel into said mixture channel; and, 
	a reactant delivery unit 4 for delivering reactant (agent ) into said mixing channel 5.  
In Reference to Claim 12
Burak, discloses:
	an SCR catalyst arrangement provided downstream of said mixing channel.  (SCR is not shown in the figures however the manifold being disclosed is for injecting reductant mixture for using active selective catalytic reduction (SCR), see page 1 line 5-7 and page 2 line 17-24. Thus the exhaust gas system of Burak inherently has a SCR catalyst located downstream from the multi manifold reductant injection pipe of Fig.1-7.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018117994 to Bayrak Burak et al. (Burak) in view of US 2011/0203262 to Potter et al. (Potter).

In Reference to Claim 13
Burak, does not discloses:
	At least one exhaust gas treatment unit is arranged at least at one of the following locations: a) upstream of the exhaust gas supply channel; and, b) in the exhaust gas supply channel.  
Potter discloses: 
	At least one exhaust gas treatment unit (DOC, DPF) is arranged at least at one of the following locations: 
	a) upstream of the exhaust gas supply channel; and, 
	b) in the exhaust gas supply channel; see Fig.1 and paragraph [0004]-[0006].
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include a DPF/DOC, combine the teachings of Potter with Burak, since this would enable the practitioner of the primary reference to practice the advantage of reducing emissions of particulate filter produced by the engine of Burak.

In Reference to Claim 14
Burak in view of Potter discloses:
	The at least one exhaust gas treatment unit includes at least one of a catalyst arrangement (DOC) and a particle filter (DPF) arrangement.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/Primary Examiner, Art Unit 3746